DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.
 Response to Arguments
3.	The applicant’s terminal disclaimer filed on 05/10/2021 was sufficient to overcome the examiner’s previous non-statutory double patenting rejection.
	Regarding to previous 35 U.S.C 103 as obvious over Hommyo in view of Sadarskan and further in view of Gadkaree, the applicants state:
	“Applicant presents evidence to support the previous traversal on the basis of the Hommyo being the Applicant's own work. 
Applicability of Hommyo 
The primary reference, on its face, is published by the Applicant Assignee of the present application. Accordingly, it is submitted that Hommyo is an invalid reference under 35 U.S.C. §103. 
Applicant forwarded, on August 26, 2021: 
Item 1: - an image of the CD “The Japan Society for Precision Engineering Fall Conference 2016 -- Academic Conference Proceedings”; - an English translation of the image of the CD; - an image of the page displaying the publication date of the proceedings retrieved from the CD; and - an English translation of the page displaying the publication date of the proceedings. 
Item 2: - a revised English translation of Hommyo.
The submissions clarify that the proceedings containing Hommyo was published on August 20, 2016. Accordingly, the Hommyo disclosure was made one year or less before the effective filing date of the claimed invention, specifically, February 16, 2017.”
The applicant’s argument was sufficient to overcome the examiner’s previous ground of rejection because applicants disqualify Hommyo as prior arts under 35 U.S.C 102(b)(1).  

Allowable Subject Matter
4.	Claims 11-30 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: Regarding to claims 11-30, the cited prior arts fail to disclose or suggest the step  of removing the oxide film by performing isotropic etching for the etching target surface while performing the step of forming the oxide film,
wherein the isotropic etching is performed for the etching target surface by setting an oxidation rate of the substrate to a dissolution rate of the oxide film or more, and the oxide film is removed by flowing the molten alkali to the etching target surface of the substrate in combination with all other limitations in the claims.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713